PER CURIAM.
We think that Corcoran was a managing agent for defendant, Avithin the meaning of subdivision 3 of section 431 of the Code of Civil Procedure. He had the control, subject to the direction of the home office, of the district composing the cities of Troy and Lansingburgh, and vicinity, with 9 assistant superintendents and 62 subagents subject to his orders. In that district he had the entire superintendence of all the defendant’s business. It has been well settled that subdivision 3 of section 431, supra, means, not “the,” but “a,” managing agent, and hence a corporation may have different agents in different localities. Brayton v. Railroad Co., 72 Hun, 602, 603, 25 N. Y. Supp. 264; Palmer v. Pennsylvania Co., *103135 Hun, 369. We think that one having the entire charge of defendant’s .business and subagents over so large a territory as Corcoran did must be deemed a managing agent. That he was controlled in the discharge of his duties by the home office does not render him any less a managing agent. An agent is a person acting in behalf of another. He is supposed to carry out the directions of the principal. All his acts are deemed those of the party he represents. Therefore, Corcoran, although his acts were performed under the direction of defendant’s officers at the home office, yet, as he. in his district, was the sole representative, and performed therein all its business, he was a managing agent, on whom service of process could be properly made. We think the remarks of Dwight, J., in Rochester, H. & L. R. Co. v. New York, L. E. & W. R. Co., 48 Hun, 190,192, are applicable to this case, viz.:
“All the servants of the company engaged in the promotion of the work in question were acting under his orders. The work was done under his personal supervision and direction. He was the managing agent of the defendant in respect to all matters local to the important division of which he was superintendent. * * * He was the officer who received from the chief authorities * * * all general orders pertaining to the management and operation of his division, and he must have been the officer chiefly relied upon to transmit to those authorities all information respecting its condition and requirements. He was the officer whose position, rank, and duties made it, in the language of the opinion in Palmer v. Pennsylvania Co., 35 Hun, 369, 99 N. Y. 679, ‘reasonably certain that the defendant will be apprised of the service ma.de.’ ”
See, also, Barrett v. Telegraph Co. (Sup.) 10 N. Y. Supp. 138; Id., 138 N. Y. 491, 34 N. E. 289.
We therefore conclude that the judgment of the county court should be affirmed, with costs. All concur.